Citation Nr: 1745931	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-44 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC) to include aid and attendance.


REPRESENTATION

Appellant represented by:	Susan Saidel, Attorney


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran had service from December 1958 to August 1959.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction of the claims file is currently with the RO in Philadelphia, Pennsylvania.

This case was most recently before the Board in September 2015, when his claim for entitlement to a higher level of SMC to include aid and attendance was remanded for further development.  Increased rating claims for muscle weakness of the left upper extremity and for muscle weakness of the left lower extremity, residuals of cervical spine surgery were remanded to accord the RO an opportunity to issue a statement of the case (SOC) to the Veteran and to allow him to perfect his appeal if he so desired.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO issued an SOC on his increased rating claims in March 2017, but the record does not reflect that the Veteran perfected his appeal to the Board by timely filing a substantive appeal on these issues.  Thus, the Board has no jurisdiction over his increased rating claims for muscle weakness of the left upper and left lower extremities.  38 C.F.R. § 20.302(b).  With respect to his claim for entitlement to a higher level of SMC to include aid and attendance, additional development was completed and a March 2017 supplemental statement of the case was issued; the case is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently in receipt of the SMC (l) rate on account of loss of use of one hand and loss of use of one foot, and in receipt of the SMC (p) rate at the rate equal to the SMC (m) rate for his 100 percent service-connected complete paraparesis/right hemiparesis of the right upper and lower extremities, residuals of cervical spine surgery, with additional disabilities of headaches, mild muscle weakness of the left lower extremity, mild muscle weakness of the left upper extremity, neurogenic bowel residuals, and pseudomeningocele, all of which are residuals of cervical spine surgery. 

2.  Resolving all doubt in his favor, due to his service-connected bilateral lower extremities (complete paraparesis/right hemiparesis of the right lower extremity and mild muscle weakness of the left lower extremity), the Veteran has suffered the loss of use of both feet.

 3.  Resolving all doubt in his favor, due to his service-connected bilateral upper extremity disabilities (complete paraparesis/right hemiparesis of the right upper extremity and mild muscle weakness of the left upper extremity) and all other non-bilateral lower extremity service-connected disabilities (pseudomeningocele, headaches, and neurogenic bowel residuals), the Veteran requires care or assistance on a regular basis in order to feed himself, keep himself clean and presentable, and protect him from the hazards or dangers inherent in his daily environment; however, a VA physician has not deemed him to be in need of personal health-care services provided on a daily basis in his home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.

4.  The Veteran has suffered disability under conditions which would entitle him to two SMC-L awards, without consideration of any condition twice.

5.  During the current appeal period, the Veteran is entitled to an additional monthly allowance of SMC at the rate under subsection (r-1) of 38 U.S.C.A. § 1114 based on entitlement to the rate under subsection (o) and the need for regular aid and attendance.



CONCLUSIONS OF LAW

1.  The criteria for an award of SMC-O based on the presence of two SMC-L awards has been met. 38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.350, 3.352(a) (2016).

2.  For the entire appeal period, the criteria for entitlement to payment of SMC at the (r-1) level, and no higher, are met.  38 U.S.C.A. §§ 1114 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the written assertions of the Veteran and his friends and family members.  A March 2014 statement from the Social Security Administration (SSA) National Records Center reflects that the Veteran's records could not be sent because they do not exist and further efforts to obtain them would be futile. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in September 2015.  The Board finds that there has been substantial compliance with the September 2015 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Higher Special Monthly Compensation

The Veteran is service-connected for complete paraparesis/right hemiparesis of the right upper and lower extremities, residuals of cervical spine surgery (100 percent, effective June 16, 2005); pseudomeningocele, residuals of cervical spine surgery (60 percent, effective June 16, 2005); mild muscle weakness of the left upper extremity, residuals of cervical spine surgery (40 percent, effective June 16, 2005); mild muscle weakness of the left lower extremity, residuals of cervical spine surgery (40 percent, effective June 16, 2005); headaches, residuals of cervical spine surgery (30 percent, effective June 16, 2005); and neurogenic bowel residuals of cervical spine surgery (10 percent, effective June 16, 2005).

The Veteran was granted SMC on account of the need of the loss of use of one hand and loss of use of one foot, effective June 16, 2005, pursuant to U.S.C.A. § 1114 (l).  The RO also granted entitlement to SMC pursuant to 38 U.S.C.A. § 1114 (p) at the rate equal to subsection (m) effective June 16, 2005 on account of complete paraparesis/right hemiparesis of the right upper and lower extremities, with additional disabilities of headaches, mild muscle weakness of the left lower extremity, mild muscle weakness of the left upper extremity, neurogenic bowel residuals and pseudomeningocele. 

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities. 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate). SMC at the "k" and "r" rates are paid in addition to any other special monthly compensation rates, with certain monetary limits.

As relevant to the Veteran's claim, SMC at the "l" rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352 (a).

SMC at the "m" rate is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception; or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (m); 38 C.F.R. § 3.350 (c).

SMC at the "o" rate is warranted if the Veteran as the result of service-connected disability has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n), no condition being considered twice in the determination.  38 U.S.C.A. § 1114 (o); 38 C.F.R. § 3.350 (e)(1)(ii).

The provisions of 38 U.S.C.A. § 1114 (p) provide for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114 (p); 38 C.F.R. § 3.350 (f). In addition to the statutory rates payable under 38 U.S.C.A. § 1114 (l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A.
§ 1114 (p), an additional single permanent disability independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher statutory rate under 38 U.S.C.A. § 1114 or if already entitled to an intermediate rate to the next higher intermediate rate, but in no event higher than the "o" rate.  The single permanent disability independently ratable at 100 percent must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C. 1114 (l) through (n) or the intermediate rate provisions outlined above.  38 C.F.R.
§ 3.350 (f)(4).

To be awarded SMC (r)(1) rate under 38 U.S.C.A. § 1114, the Veteran must be entitled to SMC at the rate authorized under subsection (o), the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  The Veteran must also be in need of regular aid and attendance. See 38 U.S.C.A. § 1114 (r); 38 C.F.R. § 3.350 (h), 3.352.

As noted above, the Veteran is in receipt of SMC on account of the need of the loss of use of one hand and loss of use of one foot, effective June 16, 2005, pursuant to U.S.C.A. § 1114 (l).  He is also in receipt of SMC pursuant to 38 U.S.C.A. § 1114 (p) at the rate equal to subsection (m) on account of complete paraparesis/right hemiparesis of the right upper and lower extremities, with additional disabilities of headaches, mild muscle weakness of the left lower extremity, mild muscle weakness of the left upper extremity, neurogenic bowel residuals and pseudomeningocele. 

The statutes and regulations discussed above provide that where a Veteran shows entitlement to two SMC at levels (l), (m), or (n), entitlement to SMC (o) is established.  38 U.S.C.A. § 1114 (o); 38 C.F.R. § 3.350 (e)(1)(ii).  Thus, in the instant case, the Veteran is entitled to the SMC (o) rate as he is in receipt of the SMC (l) rate and, through the SMC (p) rate, the SMC (m) rate.  However, it may be argued that some of his conditions may have been considered twice.

Alternatively, resolving all doubt in his favor, due to his service-connected bilateral lower extremity disabilities (complete paraparesis/right hemiparesis of the right lower extremity and mild muscle weakness of the left lower extremity), the Veteran has suffered the loss of use of both feet.  Additionally, resolving all doubt in his favor, due to his service-connected bilateral upper extremity disabilities (complete paraparesis/right hemiparesis of the right upper extremity and mild muscle weakness of the left upper extremity) and all other service-connected disabilities unrelated to his bilateral lower extremities (pseudomeningocele, headaches, neurogenic bowel residuals), the Veteran requires care or assistance on a regular basis in order to feed himself, keep himself clean and presentable, and protect him from the hazards or dangers inherent in his daily environment; however, a VA physician has not deemed him to be in need of personal health-care services provided on a daily basis in his home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Thus, he is twice entitled to 38 U.S.C.A. § 1114 (l) rate, which also warrants entitlement to the SMC (o) rate.

Entitlement to the SMC (o) rate meets the threshold requirement for entitlement to the SMC (r-1) rate.  The law states that when a Veteran is entitled to SMC (o), and establishes a factual need for regular aid and attendance, entitlement to special aid and attendance is demonstrated.  38 U.S.C.A. § 1114 (r); 38 C.F.R.
§ 3.350 (h).  The need for aid and attendance need not be independent of the underlying disabilities used to meet the threshold eligibility requirement, as the regulation provides an exception to the pyramiding rule.  38 C.F.R. § 3.350 (h)(1).

The Board has considered a December 2014 statement from the Veteran's treating physician, who noted that an examination reflected severe weakness in the left and right upper extremities consistent with spasticity and loss of use of both upper extremities and hands, secondary to the 2002 surgery.  He also noted severe weakness and spasticity in the left and right thighs, legs, and feet making standing or walking without assistance impossible.  He opined that all of these deficits were secondary to the Veteran's 2002 surgery.  He stated that the Veteran's all four limbs should be considered disabled, in that they are weak and spastic and the Veteran can no longer walk.  He noted that the Veteran should be deemed quadriparetic. 

The Board has also noted an April 2013 statement from the Veteran's wife which indicated that the Veteran had become completely wheelchair bound over the last ten years.  She noted that he had nearly lost the ability to control his power chair.  She stated that he cannot walk or stand anymore and cannot put any weight on either of his feet.  She reported that it now takes a hoist to move the Veteran from place to place as he is too heavy to be picked up by people.  She reported that the Veteran cannot be left home alone and needs nurse care 24/7.  His wife stated that their daughter, son and daughter-in-law help her care for him.  She stated that the Veteran cannot dress himself and has trouble feeding himself because he cannot use his arms and hands well enough now.  She reported that his arms and legs are "like water" and that he wears diapers and a Texas catheter now because he cannot get himself to the toilet and cannot control his bladder.  She stated that he has to use a potty chair by his bed for his bowels.  His wife stated that although a home health aide comes to their house three times a week the Veteran needs in-home around the clock professional care. 

Based on a review of the evidence, the Board finds that entitlement to SMC at the (r-1) rate based on a need for a special level of aid and attendance is warranted for the entire appeal period.  However, the Veteran's disabilities do not warrant SMC at the (r)(2) (higher level of care) rate.  Although the Veteran is cared for by his family and home healthcare is provided, the preponderance of the evidence is against a finding that the Veteran requires personal healthcare service provided on a daily basis in the Veteran's home by a person who is licensed to provide such service or who provides such service under the regular supervision of a licensed health-care professional.  The evidence does not reflect that his care needs to be skilled.  Thus, although the Veteran is cared for by his family and the Veteran was found to be in need of homecare, there is no indication that the homecare requires a licensed healthcare provider or that an unskilled provider under supervision is needed on a daily basis.  As such, entitlement to SMC based on the need for aid and attendance as contemplated by 38 U.S.C.A. § 1114(r)(2) is denied.


ORDER

SMC-R(1) based on the award of SMC-O and the need for aid and attendance is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


